Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s preliminary amended claims filed on 21 February 2019. Claims 1, 3-5, and 7-9 were amended. Claims 1-9 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 04 April 2019, 25 February 2020, 11 June 2020, and 08 July 2020 have been considered by the Examiner.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2016-168468, filed on 30 August 2016.


Claim Objections
6.	Claim 9 is objected to because of the following informalities:  The claim recites “a non-transitory computer readable medium storing an encryption program that causes a computer to execute” does not make the processor active in the claim. Therefore, the Examiner suggest that the claim be recited as: “a non-transitory computer readable medium storing an encryption program comprising computer-executable instructions which, when executed by a computer”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over Takashima et al. (Pub No. 2015/0229472) in view of Gentry (Pub No. 2011/0110525).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Referring to the rejection of claim 1, Takashima et al. discloses an encryption system comprising: 
a master key generation device to generate a public key and a secret key for a first user as a master public key and a master secret key; (See Takashima et al., para. 140)
Please note that in this example, a cryptographic processing system comprising a key generation device generating a master public key and a master secret key. 
and a master decryption device to acquire the encryption operation result and to decrypt the acquired encryption operation result with the master secret key. (See Takashima et al., para. 142)
Please note that in this example, a decryption device executes the Dec algorithm as input from the master public key, the secret key, and the ciphertext to output the message.
However, Takashima fail to explicitly disclose perform homomorphic operation on the encryption data based on the arithmetic procedure, and to output an operation result of the homomorphic operation as an encryption operation result.
Gentry discloses a method for fully homomorphic encryption based on a bootstrappable encryption scheme.
Gentry discloses a user key generation device to generate a public key and a secret key for a second user as a user public key and a user secret key by using the master public key; (See Gentry, para. 168)
Please note that in this example, a second public key (i.e. user public key) and a second secret key (i.e. user secret key) is generated for a second user by using the first public key (i.e. master public key)
Gentry discloses an administration device including a data save memory to save encryption data encrypted with the user public key and an arithmetic operator to acquire a procedure of operation using data as an arithmetic procedure, to select encryption data which has been encrypted from data for use in the arithmetic procedure, from the data save memory, to perform homomorphic operation on the encryption data based on the arithmetic procedure, and to output an operation result of the homomorphic operation as an encryption operation result; (See Gentry, para. 168-169 and 178)
Please note that in this example, a device including a memory for saving encrypted data with the second public key (i.e. user key) to perform an encryption scheme using a fully homomorphic operation the encrypted data based on the arithmetic procedure.
Therefore, it would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to combine Takashima et al.’s cryptographic system modified with Gentry’s method for fully homomorphic encryption based on a bootstrappable encryption scheme. Motivation for such an implementation would enable a homomorphic encryption scheme that allows the computation of arbitrary functions over encrypted data without requiring the use of a decryption key. (Gentry, para. 2)

Referring to the rejection of claim 2, (Takashima et al. modified by Gentry) discloses wherein the master key generation device transmits the master public key and the master secret key to the master decryption device, and transmits only the master public key to the user key generation device and the administration device. (See Takashima et al., para. 205-206)

Referring to the rejection of claim 3, (Takashima et al. modified by Gentry) discloses wherein the master key generation device generates the master public key and the master secret key by using a generator configuring a cyclic group on an elliptic curve capable of calculating a pairing map, (See Takashima et al., para. 114-118) and the user key generation device generates the user public key and the user secret key by using the master public key and a randomly-selected natural number. (See Takashima et al., para. 151-152) 
 (See Takashima et al., para. 115 and 155)
Referring to the rejection of claim 5, (Takashima et al. modified by Gentry) discloses further comprising: an encryption device to acquire data to be encrypted, to encrypt the acquired data with the user public key, and to transmit the encrypted data as the encryption data to the administration device; (See Takashima, para. 141)
and a user decryption device to acquire the encryption operation result from the administration device and to decrypt the acquired encryption operation result with the user secret key. (See Takashima, para. 142)

Referring to the rejection of claim 6, (Takashima et al. modified by Gentry) discloses wherein the master key generation device transmits the master public key and the master secret key to the master decryption device, and transmits only the master public key to the user key generation device, the encryption device and the administration device, (See Takashima et al., para. 205-206)
and the user key generation device transmits the user public key and the user secret key to the user decryption device, and transmits only the user public key to the encryption device and the administration device. (See Takashima et al., para. 208-212)

Referring to the rejection of claim 7, (Takashima et al. modified by Gentry) discloses wherein the encryption device acquires the data to be encrypted and a user (See Gentry, para. 168)
Please note that in this example, an encryption device acquires the encrypted data and a user identifier for the second user. 
the data save memory stores the encryption data and the user identifier in association with each other, and the arithmetic operator acquires the arithmetic procedure and a second user identifier, which is a user identifier of the second user, selects, from the data save memory, encryption data which has been encrypted from data for use in the arithmetic procedure and is associated with the second user identifier, and performs the homomorphic operation on the selected encryption data based on the arithmetic procedure. (See Gentry, para. 168-169 and 178)
Please note that in this example, a device including a memory for saving encrypted data with the second public key (i.e. user key) to perform an encryption scheme using a fully homomorphic operation the encrypted data based on the arithmetic procedure.
The rationale for combining Takashima et al. in view of Gentry is the same as claim 1.

Referring to the rejection of claim 8, (Takashima et al. modified by Gentry) discloses an encryption method comprising: 
generating a public key and a secret key for a first user as a master public key and a master secret key; (See Takashima et al., para. 140)
Please note that in this example, a cryptographic processing system comprising a key generation device generating a master public key and a master secret key. 
and acquiring the encryption operation result and decrypting the acquired encryption operation result with the master secret key. (See Takashima et al., para. 142)
Please note that in this example, a decryption device executes the Dec algorithm as input from the master public key, the secret key, and the ciphertext to output the message.
However, Takashima fail to explicitly disclose perform homomorphic operation on the encryption data based on the arithmetic procedure, and to output an operation result of the homomorphic operation as an encryption operation result.
Gentry discloses a method for fully homomorphic encryption based on a bootstrappable encryption scheme.
Gentry discloses generating a public key and a secret key for a second user as a user public key and a user secret key by using the master public key; (See Gentry, para. 168)
Please note that in this example, a second public key (i.e. user public key) and a second secret key (i.e. user secret key) is generated for a second user by using the first public key (i.e. master public key)
Gentry discloses acquiring a procedure of operation using data as an arithmetic procedure, selecting encryption data which has been encrypted from data for use in the arithmetic procedure, from a data save memory to save encryption data encrypted with (See Gentry, para. 168-169 and 178)
Please note that in this example, a device including a memory for saving encrypted data with the second public key (i.e. user key) to perform an encryption scheme using a fully homomorphic operation the encrypted data based on the arithmetic procedure.
The rationale for combining Takashima et al. in view of Gentry is the same as claim 1.

Referring to the rejection of claim 9, (Takashima et al. modified by Gentry) discloses a non-transitory computer readable medium storing an encryption program that causes a computer to execute: 
a master key generation process of generating a public key and a secret key for a first user as a master public key and a master secret key; (See Takashima et al., para. 140)
Please note that in this example, a cryptographic processing system comprising a key generation device generating a master public key and a master secret key. 
and an operation result decryption process of acquiring the encryption operation result and decrypting the acquired encryption operation result with the master secret key. (See Takashima et al., para. 142)
Please note that in this example, a decryption device executes the Dec algorithm as input from the master public key, the secret key, and the ciphertext to output the message.
However, Takashima fail to explicitly disclose perform homomorphic operation on the encryption data based on the arithmetic procedure, and to output an operation result of the homomorphic operation as an encryption operation result.
Gentry discloses a method for fully homomorphic encryption based on a bootstrappable encryption scheme.
Gentry discloses a user key generation process of generating a public key and a secret key for a second user as a user public key and a user secret key by using the master public key; (See Gentry, para. 168)
Please note that in this example, a second public key (i.e. user public key) and a second secret key (i.e. user secret key) is generated for a second user by using the first public key (i.e. master public key)
Gentry discloses a homomorphic operation process of acquiring a procedure of operation using data as an arithmetic procedure, selecting encryption data which has been encrypted from data for use in the arithmetic procedure, from a data save memory to save encryption data encrypted with the user public key, performing homomorphic operation on the encryption data based on the arithmetic procedure, and outputting an operation result of the homomorphic operation as an encryption operation result; (See Gentry, para. 168-169 and 178)
Please note that in this example, a device including a memory for saving encrypted data with the second public key (i.e. user key) to perform an encryption scheme using a fully homomorphic operation the encrypted data based on the arithmetic procedure.
The rationale for combining Takashima et al. in view of Gentry is the same as claim 1.
 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yoshida et al. (Pub No. 2014/0161251) discloses a master key management system which manages keys for use in encryption or decryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        February 11, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436